NO. COA14-94

                    NORTH CAROLINA COURT OF APPEALS

                        Filed:    16 September 2014


KAYLA J. INMAN

    v.                                    Columbus County
                                          No. 12 CVS 561
CITY OF WHITEVILLE, a
municipality incorporated
under the laws of the State
of North Carolina


    Appeal by plaintiff from order entered 2 August 2013 by

Judge D. Jack Hooks, Jr. in Columbus             County Superior Court.

Heard in the Court of Appeals 5 June 2014.


    Lee & Lee, Attorneys, by Junius B. Lee, III, for plaintiff-
    appellant.

    Crossley McIntosh Collier Hanley & Edes, PLLC, by Clay
    Allen Collier, and Williamson Walton & Scott, LLP, by
    Carlton F. Williamson, for defendant-appellee.


    DAVIS, Judge.


    Kayla J. Inman (“Plaintiff”) appeals from the trial court’s

order dismissing her complaint against the City of Whiteville

(“the City”) pursuant to Rule 12(b)(6) of the North Carolina

Rules of Civil Procedure.          On appeal, she contends that the

trial   court   erred   in   dismissing   her   complaint   based   on   the
                                         -2-
public duty doctrine.          After careful review, we affirm the trial

court’s order.

                                Factual Background

      We   have     summarized    the    pertinent     facts       below   using   the

statements contained in Plaintiff’s complaint, which we treat as

true when reviewing an order dismissing a complaint pursuant to

Rule 12(b)(6).           See Stein v. Asheville City Bd. of Educ., 360
N.C. 321, 325, 626 S.E.2d 263, 266 (2006) (“When reviewing a

complaint dismissed under Rule 12(b)(6), we treat a plaintiff’s

factual allegations as true.”).

      On 12 September 2011, Plaintiff was involved in a motor

vehicle accident near the intersection of South Madison Street

and East Hayes Street in Whiteville, North Carolina.                       Plaintiff

was “run off the road” by another motorist, and Plaintiff and

her   passenger      suffered    significant       injuries    arising      from   the

accident.         Officer    Donnie     Hedwin     (“Officer    Hedwin”)     of    the

Whiteville        Police    Department       was   called     to     the   scene    to

investigate the accident.              Officer Hedwin spoke with the other

motorist but did not ascertain his identity or include his name

in the accident report.               When questioned about this omission,

Officer Hedwin and his supervisor, Sergeant Mark McGee, both

stated     that    the     accident    had   not   been     investigated     further
                                           -3-
because      there   had   been     no    physical     contact     between    the    two

vehicles.

      On 30 April 2012, Plaintiff filed a complaint against the

City in Columbus County Superior Court alleging that Officer

Hedwin and Sergeant McGee, who were agents of the City acting in

the course and scope of their                    employment, were negligent in

their    investigation       of    the     accident,      primarily     because     they

failed    to     ascertain        the    identity    of     the    other     motorist.

Plaintiff      asserted     that        “[b]ased    upon    the    failure    of    the

officers to properly and completely investigate, the identity of

the party responsible for this accident has not been determined”

and that “[b]ut for the negligent acts of [the City], by and

through its employees, the plaintiff could have and would have

maintained an action against the unknown driver of the second

vehicle for her damages.”

      On 7 August 2012, the City filed an answer and motion to

dismiss pursuant to Rule 12(b)(6) for failure to state a claim

upon which relief may be granted.                  The City’s motion to dismiss

came on for hearing on 15 July 2013, and the trial court entered

an   order     dismissing    Plaintiff’s         complaint    on    2   August     2013.

Plaintiff filed a timely notice of appeal to this Court.

                                         Analysis
                                            -4-
             When a party files a motion to dismiss
             pursuant to Rule 12(b)(6), the question for
             the court is whether the allegations of the
             complaint, treated as true, are sufficient
             to state a claim upon which relief may be
             granted under some legal theory, whether
             properly labeled or not. A complaint may be
             dismissed pursuant to Rule 12(b)(6) where
             (1) the complaint on its face reveals that
             no law supports a plaintiff’s claim, (2) the
             complaint on its face reveals the absence of
             facts sufficient to make a good claim, or
             (3) the complaint discloses some fact that
             necessarily defeats a plaintiff’s claim. An
             appellate court reviews de novo a trial
             court’s dismissal of an action under Rule
             12(b)(6).

Horne v. Cumberland Cty. Hosp. Sys., Inc., ___ N.C. App. ___,

___, 746 S.E.2d 13, 16 (2013) (internal citations and quotation

marks omitted).

       In order to successfully assert a claim for negligence, a

plaintiff must allege that the defendant owed a legal duty to

her.       See Derwort v. Polk Cty., 129 N.C. App. 789, 791, 501
S.E.2d 379,    381    (1998)     (“It    is   fundamental     that    actionable

negligence is predicated on the existence of a legal duty owed

by   the    defendant     to   the    plaintiff.”      (citation    and    quotation

marks omitted)).          “[I]n the absence of any such duty owed [to]

the injured party by the defendant, there can be no liability

[and]    when     the    public    duty     doctrine   applies,    the    government

entity, as the defendant, owes no legal duty to the plaintiff.”
                                         -5-
Scott v. City of Charlotte, 203 N.C. App. 460, 464, 691 S.E.2d
747, 750-51 (citations, quotation marks, brackets, and emphasis

omitted),    disc. review denied, 364 N.C. 435, 702 S.E.2d 305

(2010).

    The public duty doctrine, adopted by our Supreme Court in

Braswell    v.    Braswell,    330 N.C. 363,    410 S.E.2d 897    (1991),

provides that “when a governmental entity owes a duty to the

general public . . . individual plaintiffs may not enforce the

duty in tort.”       Strickland v. Univ. of N.C. at Wilmington, 213
N.C. App. 506, 508, 712 S.E.2d 888, 890 (2011) (citation and

quotation marks omitted), disc. review denied, ___ N.C. ___, 720
S.E.2d 677    (2012).        Application          of     this      doctrine    has

traditionally arisen in cases in which a plaintiff asserts a

negligence       claim    alleging   that       a     law    enforcement       officer

breached    his    duty   to   protect    a    victim       from   a   third   party’s

criminal act and that this failure caused the victim’s injury or

death.    Id. at 508-09, 712 S.E.2d at 890.

    In such scenarios, the municipality is generally insulated

from liability because in providing police protection, “[the]

municipality and its agents act for the benefit of the public,

and therefore, there is no liability for the failure to furnish

police protection to specific individuals.”                    Braswell, 330 N.C.
                                               -6-
at   370, 410 S.E.2d    at       901.         Accordingly,      “while        the   law

enforcement agency owes a ‘duty to protect’ the public at large,

individual members of the public as plaintiffs generally may not

enforce that duty in tort.”                Strickland, 213 N.C. App. at 509,

712 S.E.2d at 890.

      The     Supreme     Court     has,   however,         recognized         two   specific

exceptions to the public duty doctrine:

                     (1)   where    there               is    a   special
                     relationship between              the injured party
                     and the police, for               example a state’s
                     witness or informant              who has aided law
                     enforcement officers;             and

                     (2) when a municipality, through its
                     police officers, creates a special duty
                     by    promising     protection   to    an
                     individual,   the    protection  is   not
                     forthcoming,    and    the   individual’s
                     reliance on the promise of protection
                     is causally related to the injury
                     suffered.

Braswell, 330 N.C.     at   371,    410       S.E.2d    at   902    (citation       and

quotation marks omitted).

      Our Supreme Court has made clear that with regard to local

governments, the public duty doctrine only extends to actions

taken    in   the    exercise      of    their       general    duty      to    protect    the

public.       Lovelace v. City of Shelby, 351 N.C. 458, 461, 526
S.E.2d 652,      654   (2000)    (“While          this   Court   has        extended    the

public duty doctrine to state agencies required by statute to
                                      -7-
conduct inspections for the public’s general protection, we have

never expanded the public duty doctrine to any local government

agencies other than law enforcement departments when they are

exercising their general duty to protect the public.” (internal

citations omitted)); see also Wood v. Guilford Cty., 355 N.C.
161, 169, 558 S.E.2d 490, 496 (2002) (explaining that public

duty doctrine “retains limited vitality, as applied to local

government, within the context of government’s duty to protect

the   public    generally,    which   is    necessarily        limited     by   the

resources of the local community” (internal citations, quotation

marks,    and   brackets     omitted)).        The    public     duty     doctrine

“acknowledges the limited resources of law enforcement and works

against    judicial      imposition   of    an    overwhelming       burden     of

liability.”      Little v. Atkinson, 136 N.C. App. 430, 432, 524
S.E.2d 378, 380, disc. review denied, 351 N.C. 474, 543 S.E.2d
492 (2000).

      This Court has applied the public duty doctrine to limit

the   liability    of    municipalities     and      their     law   enforcement

agencies in circumstances beyond the “classic example of . . . a

negligence claim alleging a law enforcement agency’s failure to

protect    a    person     from   a    third      party’s      criminal      act.”

Strickland, 213 N.C. App. at 508, 712 S.E.2d at 890.                    Indeed, we
                                          -8-
have applied the doctrine where — as here — the allegations of

negligence stem from a law enforcement officer’s handling of a

motor vehicle accident. For example, in Lassiter v. Cohn, 168
N.C. App. 310, 607 S.E.2d 688, disc. review denied, 359 N.C.
633, 613 S.E.2d 686 (2005), we concluded that the public duty

doctrine    shielded       the   City    of    Durham   and   one   of    its    police

officers     from    liability      in    an     action     arising      out    of   the

officer’s allegedly negligent management and control of a multi-

vehicle accident scene.             We reasoned that imposing liability

upon the city and its officer, who was “fulfilling her general

duties owed when responding to the many and synergistic elements

of a traffic accident. . . . is exactly that which the public

duty doctrine seeks to alleviate.”                 Id. at 318, 607 S.E.2d at

693.

       In Scott, we held that the public duty doctrine barred the

plaintiff’s negligence claim against the City of Charlotte where

officers    of     the     Charlotte-Mecklenburg          Police    Department       had

pulled     over     an    individual,     David     Scott     (“Mr.      Scott”),    on

suspicion     of         impaired   driving,       determined       that        he   was

“physically impaired in some respect,” been informed that Mr.

Scott had suffered a stroke during the past year, and failed to

call for medical assistance.              Scott, 203 N.C. App. at 464, 691
                                            -9-
S.E.2d at 750.        Mr. Scott later collapsed in the parking lot as

he was waiting for the plaintiff, his wife, to pick him up and

died the following day.          Id. at 462-63, 691 S.E.2d at 749-50.

       The     plaintiff   filed       a    complaint    against       the     City      of

Charlotte alleging that the officers were negligent in failing

to summon medical assistance for Mr. Scott.                          Id. at 463, 691

S.E.2d at 750.         We concluded that the City of Charlotte was

entitled to summary judgment in its favor based on the public

duty   doctrine      because     the       officers    “were    engaged       in    their

general      law   enforcement     duty      to   protect     the    public    from      an

erratic driver who they believed could be intoxicated” when they

made     the    discretionary      decision        not   to    call     for        medical

assistance, thereby indirectly harming Mr. Scott.                        Id. at 468,

691 S.E.2d at 752.

       In both Lassiter and Scott, this Court recognized that the

plaintiffs’ claims arose from circumstances in which the local

governments at issue, through their law enforcement officers,

were engaged in their general duty of protecting the public and

that, consequently, they were shielded from liability by the

public    duty     doctrine.       See      id.   at   467,    691    S.E.2d       at   752

(“Braswell and its progeny have not wavered from the general

principle that when a police officer, acting to protect the
                                            -10-
general public, indirectly causes harm to an individual, the

municipality          that     employs      him        or    her     is        protected       from

liability.”).

       Here,     Plaintiff’s         negligence         claim       is    premised        on    the

manner in which a motor vehicle accident was investigated by law

enforcement officers.             Specifically, Plaintiff has alleged that

Officer Hedwin and his supervisor “failed in their obligation

and duty to perform competent law enforcement services in that

they failed to determine both the responsible party [for] this

[accident] and the facts indicating his responsibility.”                                        The

duty   to    investigate        motor      vehicle          accidents      and       to   prepare

accident reports is a general law enforcement duty owed to the

public as a whole.              See Lassiter, 168 N.C. App. at 320, 607

S.E.2d      at   694    (describing        officer’s          interview          with     parties

involved in car accident as “general investigatory dut[y]”); see

also     N.C.    Gen.    Stat.       §    20-166.1          (2013)       (requiring        police

department       of     city    or       town     to    investigate             “a   reportable

accident” and “make a written report of the accident within 24

hours of the accident”).              As such, the circumstances at issue in

this case fall within the scope of the public duty doctrine.

       In attempting to avoid the application of the public duty

doctrine,        Plaintiff       relies         heavily        on        our     decision        in
                                            -11-
Strickland.         However, Strickland is clearly distinguishable from

the present case.

       In   Strickland,       the    plaintiff’s         son    (“the   decedent”)     was

mistakenly shot and killed by a member of the New Hanover County

Emergency Response Team (the “ERT”) during an attempt to serve a

warrant for the decedent’s arrest.                        The University of North

Carolina       at     Wilmington          Police   Department           (“UNC-W     Police

Department”) was investigating the decedent for an assault and

theft on the university’s campus and had requested the ERT’s

assistance in serving the arrest warrant on him.                            Strickland,

213    N.C.    App.     at   506-07, 712 S.E.2d     at    889.     The     shooting

occurred when an ERT member mistook for a gunshot the sound of a

battering ram striking the door of the decedent’s residence and

fired his weapon into the residence.                 Id.        The plaintiff filed a

wrongful death suit against the University of North Carolina at

Wilmington (“UNC-W”) and the UNC-W Police Department, alleging

that    officers        of   the     UNC-W      Police    Department       “negligently

provided false, misleading, and irrelevant information to . . .

ERT members” in order to secure their assistance in executing

the warrant.          Id. at 507, 712 S.E.2d at 889.                      The plaintiff

further       alleged    that      this    false   information,         which     included

statements that the decedent was involved in gang activity and
                                               -12-
known    to    be     armed   and       dangerous,          “proximately     caused     [the

decedent’s] death by leading ERT members to believe that they

were    entering      into    .     .    .    a    severely     dangerous    environment

including heavily armed suspects with histories of intentional

physical violence causing injuries to persons.”                        Id.

       In     concluding      that       the       public    duty    doctrine     did   not

insulate      UNC-W    and    its       police      department      from   liability,       we

explained that the duty of a law enforcement officer “not to

negligently      provide      false          and    misleading      information    .    .    .

during a criminal investigation” did not “resemble the types of

duties to the general public for which the public duty doctrine

normally precludes liability.”                      Id. at 511-12, 712 S.E.2d at

892.    In particular, we emphasized that

              [i]n   all cases where the public duty
              doctrine has been held applicable, the
              breach of the alleged duty has involved the
              governmental entity’s negligent control of
              an external injurious force or of the
              effects of such a force.    See, e.g., Myers,
              360 N.C. 460, 628 S.E.2d 761 (negligent
              control of a forest fire not started by fire
              fighting agency); Wood v. Guilford Cty., 355
N.C. 161, 558 S.E.2d 490 (2002) (failure to
              prevent third party’s criminal act on county
              property); Stone, 347 N.C. 473, 495 S.E.2d
711   (failure  to   ensure   plant   worker’s
              ability to escape plant fire not started by
              inspection agency); Hunt, 348 N.C. 192, 499
S.E.2d 747   (negligent    inspection    of
              amusement ride prior to ride’s malfunction,
              which was not caused by the inspection);
                                        -13-
              Braswell, 330 N.C. 363, 410 S.E.2d 897
              (failure to prevent a third party’s criminal
              act).   In this case, however, the alleged
              breach is not a negligent action with
              respect to some external injurious force.
              Rather, the UNC-W police department’s act of
              negligently    providing   misleading    and
              inaccurate   information  was   itself   the
              injurious force.

Id.   at   512,    712   S.E.2d   at    892    (emphasis      added     and   footnote

omitted).

      Here, unlike in Strickland in which “UNC-W police officers’

negligent provision of inaccurate information brought about the

ERT   member’s       decision     to    fire     his     weapon       through     [the

decedent’s] front door,” id. at 514, 712 S.E.2d at 893, Officer

Hedwin’s alleged negligence in failing to ascertain the other

motorist’s identity did not bring about the physical injuries,

medical bills, lost wages, and pain and suffering alleged in

Plaintiff’s       complaint.      Instead,      Plaintiff       is    alleging    that

Officer    Hedwin    negligently       failed    to    properly      investigate    an

accident caused by “an external injurious force” — namely, the

third-party       motorist     who     ran     her    vehicle     off     the    road.

Accordingly, as in Lassiter, the public duty doctrine shields

the    City       from   liability      arising        from     Officer       Hedwin’s

investigation of the accident.                See Lassiter, 168 N.C. App. at

321, 607 S.E.2d at 695 (concluding that officer’s management of
                                      -14-
accident scene “fell completely within Durham’s immunization of

performing a public duty”).

      Finally,      because       Plaintiff     has      not     alleged      the

applicability of either the special relationship exception or

the   special    duty   exception    to   the   public    duty    doctrine,   we

decline    to    address    the     potential    applicability       of    these

exceptions.       See Myers v. McGrady, 360 N.C. 460, 468-69, 628
S.E.2d 761,   767    (2006)    (declining    to    address    exceptions   to

public duty doctrine where plaintiffs did not raise them); Rev

O, Inc. v. Woo, ___ N.C. App. ___, ___, 725 S.E.2d 45, 52 (2012)

(“It is not the duty of this Court to supplement an appellant’s

brief with legal authority or arguments not contained therein.”

(citation and quotation marks omitted)).                As such, Plaintiff’s

negligence claim against the City is barred by the public duty

doctrine, and the trial court therefore properly granted the

City’s motion to dismiss.

                                   Conclusion

      For the reasons stated above, the trial court’s 2 August

2013 order is affirmed.

      AFFIRMED.

      Judges HUNTER, JR. and ERVIN concur.
                      -15-
Judge HUNTER, JR. concurred in this opinion prior to 6

September 2014.